Case 1:19-cv-07485-GBD Document 35 Filed 06/11/20 Page 1 of 2

 

 

 

 

 

 

 

J USDC SDNY

UNITED STATES DISTRICT COURT DC . OANCALLY FILED
SOUTHERN DISTRICT OF NEW YORK FLECTRONICALL
acc ee ee ee cee ee eee ee cence cee eeee x ippoc # |
JOSE CANDIDO CANO, individually and on i DATE PTL radUN 4] -26on—— HI
behalf of others similarly situated,and VINCENTE: ° sana oo
JUAREZ CANDIDO, individually and on behalf of :

th imilarly situated,
others similarly situate ORDER

Plaintiffs,
19 Civ. 7485 (GBD)
-against-
XING FU, INC., d/b/a Great Wall Chinese
Restaurant, JIN IANG CHUN CHINESE
RESTAURANT, LTD., d/b/a Great Wall Chinese:
Restaurant, MIN FENG CHEN, ANGEL DOE, and :
DANNY DOE,

Defendants.

GEORGE B. DANIELS, United States District Judge:
Plaintiffs and Defendants have reached a settlement in this FLSA action and jointly move
this Court for an order approving the settlement. (ECF Nos. 34) This Court, having reviewed the
terms of the parties’ settlement agreement pursuant to Cheeks v. Freeport Pancake House, Inc.,
796 F.3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together with the
exhibits attached thereto, hereby GRANTS the parties’ motion and FURTHER ORDERS that:
1. The settlement payment to Plaintiff Jose Candido Cano in the amount of $12,326.56 is
approved;

2. The settlement payment to Plaintiff Vincente Juarez Candido in the amount of
$16,340.16; and

3. The payment of attorneys’ fees and expenses to Plaintiffs’ attorneys in the amount of

$14,333.12 is approved.

 
Case 1:19-cv-07485-GBD Document 35 Filed 06/11/20 Page 2 of 2

4. This action is dismissed with prejudice and without costs to any party, other than to the

extent set forth in the parties’ settlement agreement and herein approved.

Dated: New York, New York
June 11, 2020
SO ORDERED.

GEARGEB. DANIELS
Unrted States District Judge

 

 
